Citation Nr: 0800501	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
ankle disability prior to May 3, 2007, and in excess of 10 
percent from May 3, 2007.

2.  Entitlement to an initial compensable rating for a right 
ankle disability prior to May 3, 2007, and in excess of 10 
percent from May 3, 2007.

3.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals, arthrotomy of the left 
knee.

4.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In a November 2005 rating decision, the RO granted the 
veteran's claim for service connection for bilateral ankle 
disabilities and assigned a noncompensable evaluation.  In 
July 2006, the veteran filed a timely notice of disagreement 
and the RO issued a statement of the case in March 2007, to 
which the veteran filed a timely VA Form 9 in May 2007, 
thereby perfecting his appeal.  In a May 23, 2007 rating 
decision, the RO awarded a separate ten percent disability 
evaluation for left and right ankle disabilities, both 
effective May 3, 2007.

The April 2004 rating decision continued a ten percent 
disability evaluation for service-connected left knee 
postoperative residuals, arthrotomy effective April 1999, and 
continued a ten percent disability evaluation for service-
connected left knee arthritis effective October 2000.


FINDINGS OF FACT

1.  For the initial appeal period prior to May 3, 2007, the 
veteran's left and right ankle disabilities correspond to 
moderate limitation of motion.

2.  For the initial appeal period from May 3, 2007, the 
veteran's left and right ankle disabilities do not correspond 
to marked limitation of motion.

3.  The veteran's service-connected left knee postoperative 
residuals, arthrotomy is manifested by slight instability; 
moderate instability has not been shown.  

4.  The veteran's service-connected left knee arthritis is 
not manifested by flexion limited to 30 degrees; nor 
extension limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  For the entire period of the claim, the criteria for a 
compensable rating of 10 percent for left and right ankle 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5271 (2007).  

2.  For the entire period of the claim, the criteria for a 
compensable rating in excess of 10 percent for left and right 
ankle disabilities have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5271 (2007).  

3.  The criteria for a disability rating in excess of 10 
percent for service-connected  left knee postoperative 
residuals, arthrotomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5257 (2007).  

4.  The criteria for a disability rating in excess of 10 
percent for service-connected  left knee arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5010/5360 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In this regard, with respect to the issues of left and right 
ankle disabilities, VA's duty to notify was satisfied by way 
of letters sent to the appellant in August 2004, May 2005 and 
December 2006 that fully addressed all four notice elements, 
and were sent prior to the initial AOJ decision in this 
matter.  With respect to the issues of postoperative 
residuals, arthrotomy of the left knee, and arthritis of the 
left knee, VA's duty to notify was satisfied by way of 
letters sent to the appellant in March and May 2001 and May 
2003.  The letters informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Mountain Home VA Medical Center 
and the Orlando Outpatient Treatment Clinic. The veteran 
submitted private treatment records from a podiatrist of May 
2007.  The appellant was afforded VA medical examinations in 
June and August 2005.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Where, as in the 
instant case with regard to the issues of right and left 
ankle disabilities, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Arthritis, due to trauma and substantiated by x-ray findings, 
Diagnostic Code 5010. is to be rated as degenerative 
arthritis, Diagnostic Code 5003.  Degenerative arthritis is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under 38 C.F.R. §4.71a, Diagnostic Code 5271, moderate 
limitation of ankle motion warrants a 10 percent evaluation.  
A 20 percent evaluation is warranted if there is marked 
limitation of ankle motion.  Under Diagnostic Code 5010, 
traumatic arthritis is rated the same as degenerative 
arthritis, Diagnostic Code 5003, and evaluations above 10 
percent are rated the same as for specific joints.  As to the 
ratings for ankle joints, under Diagnostic Code 5270, a 20 
percent rating is warranted for ankylosis in plantar flexion 
less than 30 degrees.

Under Diagnostic Code 5257 for the knees, slight subluxation 
and instability is required for a 10 percent rating, while 
moderate subluxation and instability is required for a 20 
percent rating, and severe subluxation and instability is 
required for a 30 percent rating.

Under Diagnostic Code 5260, a 10 percent evaluation is 
assigned for leg flexion limited to 45 degrees, a 20 percent 
evaluation is assigned for leg flexion limited to 30 degrees, 
a 10 percent evaluation is assigned for leg extension limited 
to 10 degrees and a 20 percent evaluation is assigned for leg 
extension limited to 15 degrees.  VA General Counsel has held 
that separate ratings under Diagnostic Code 5260 (limitation 
of flexion of the leg) and diagnostic code 5261 (limitation 
of extension of the leg) may be assigned for a disability of 
the same knee. VAOPGCPREC 9- 2004 (Sept. 17, 2004).

Initial Compensable Rating for Bilateral Ankle Disabilities

The veteran contends that his bilateral ankle disabilities 
warrant a higher initial disability rating than 10 percent.  
The veteran's statements are to the effect that his ankles 
are worse.

The RO granted service connection for left and right ankle 
disabilities in a November 2005 rating decision, effective 
September 2003, pursuant to Diagnostic Code 5010-5271.  In a 
rating decision dated May 23, 2007, the RO assigned a 
separate 10 percent disability evaluation for the left and 
right ankle disabilities, effective as of May 3, 2007, 
pursuant to Diagnostic Code 5010-5271.  

In his claim of June 2003, the veteran maintained that his 
ankles were causing him problems.  VA treatment records as of 
September 2003 indicate the veteran's ankles were likewise 
painful due to osteoarthritis, and in September 2003 the 
veteran was issued ankle supports.  From May through 
September 2004, the veteran was treated for bilateral ankle 
pain.  A VA x-ray report of June 2005 indicates that the 
right ankle showed degenerative changes with evidence of a 
small osteophyte projecting off the medial malleolus as well 
as inferior calcaneal spur and that there was calcification 
within the distal calcaneal tendon.  A VA x-ray of the left 
ankle in August 2005 indicates mildly severe degenerative 
changes both in the medial and lateral aspects of the ankle 
mortise, with well-defined calcific density of the distal 
aspect of the medial malleous.  No acute bony fractures were 
present and there was no evidence of soft tissue swelling.  
Degenerative changes were also noted on the lateral view 
within the ankle mortise.  They were most prominent in the 
anterior aspects of the biotalar joint space, and there was a 
prominent calcaneal spur present as well as calcification in 
the plantar fascia.

VA examinations of June and August 2005 reveal the veteran 
had full range of ankle motion bilaterally with dorsiflexion 
in both ankles to 20 degrees (20 degrees being normal), and 
plantar flexion to 40 degrees bilaterally (45 degrees being 
normal).  In August 2005, the VA examiner found that the 
veteran had bilateral degenerative joint disease, and that 
rheumatologic disease and gout contributed to the bilateral 
ankle disease.

As to the question of whether an initial compensable rating 
higher than 10 percent is warranted for any period of the 
claim, Diagnostic Code 5270, which requires ankylosis in 
plantar flexion less than 30 degrees for a 20 percent 
disability evaluation is not for application as there is no 
evidence of ankylosis.

Diagnostic Code 5271 requires marked limitation of ankle 
motion for a 20 percent disability evaluation.  However, the 
evidence establishes that the veteran's ankle supports give 
him adequate stability, and the VA examiner of June and 
August 2005 found he had full range of ankle motion 
bilaterally.  Therefore he meets the criteria for 10 percent 
under Diagnostic Code 5010-5271.  Hence, the Board finds that 
veteran's left and right ankle disabilities do not 
approximate the criteria in either Diagnostic Code 5270 or 
5271 for any period of the claim for an initial evaluation 
over 10 percent.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2007).  In this case, 
there is no evidence that the veteran's service-connected 
bilateral ankle disabilities have resulted in frequent 
hospitalizations.  

After a review of all the evidence, the Board finds the 
veteran should be awarded a 10 percent initial evaluation for 
left and right ankle disabilities for the initial appeal 
period prior to May 3, 2007.

Increased Rating for Left Knee Arthrotomy

In an April 2004 rating decision, the RO continued a rating 
of 10 percent for the veteran's service-connected left knee 
postoperative residuals, arthrotomy, effective in April 1999, 
on the basis of 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The veteran contends that an increased disability rating 
should be assigned for the left knee postoperative residuals, 
arthrotomy.  He maintains that the symptomalogy of his left 
knee more accurately reflects the criteria for a severe 
disability.  

Under Diagnostic Code 5257, slight subluxation and 
instability is required for a 10 percent rating, while 
moderate subluxation and instability is required for a 20 
percent rating.

A VA x-ray report of February 2004 indicates that the veteran 
had widening laterally and some narrowing medially with 
chondrocalcinosis and degenerative osteophytic buttressing at 
the articulating margin.  There were prominent posterior 
patella spurs and prominent anterior interior patella spurs.  
On the left knee, there were similar findings although the 
patella spurring and medial osteophytic buttressing the 
medial compartment was not as pronounced.  VA treatment 
records from the same date show that the veteran's left knee 
pain was at 5, on a scale of 1 to 10, with 10 being the worst 
pain, and that flare-ups were caused by any activity.  The 
veteran stated that although he wore heavy braces on both 
knees, his knees occasionally buckle and he almost falls.  
Upon examination, the physician found there was swelling 
around the knee, but the veteran would not cooperate at all 
with the examination because of pain.  When attempting to do 
range of motion exercises, he would only move his knees 5 or 
10 degrees and then with loud protestations of pain.  "His 
protestations of pain appear to be highly exaggerated.  When 
distracted, he moves his knees through at least 90 degrees of 
motion," the examiner wrote.  

From April 2000 through May 2004 the veteran received 
treatment in the VA prosthetics clinic for adjustments to his 
knee braces.  In June 2005, a VA physician reported the 
veteran as indicating that he had frequent falls before 
wearing the knee braces and that he experienced intermittent 
pain, pain when bending and or when he walked a lot.  

As the veteran himself has indicated, his knee braces provide 
enough stability so that he no longer takes frequent falls.  
As the evidence does not show moderate subluxation and 
instability which are required for a 20 percent rating, the 
Board finds that the veteran's service-connected left knee 
postoperative residuals, arthrotomy is manifested by only 
slight instability.  As the evidence shows the veteran does 
not have moderate recurrent subluxation or lateral 
instability of the left knee, a rating in excess of 10 
percent is not warranted.  Further, based upon the guidance 
of the Court in Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2007).  In this case, 
there is no evidence that the veteran's service-connected 
left knee postoperative residuals, arthrotomy has resulted 
either in frequent hospitalizations or marked interfered with 
his employment.  

For these reasons, the Board finds that the criteria for a 
disability rating in excess of 10 percent for service-
connected left knee postoperative residuals, arthrotomy have 
not been met, and the claim for an increased rating must be 
denied.  Because the preponderance of the evidence is against 
the claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 55 (1990).

Increased Rating for Left Knee Arthritis

In an April 2004 rating decision, the RO continued a rating 
of 10 percent for the veteran's service-connected left knee 
arthritis, effective in October 2002, on the basis of 
38 C.F.R. § 4.71a, Diagnostic Code 5260.

The veteran contends that an increased disability rating 
should be assigned for the left knee arthritis.  He maintains 
that the symptomatology of his left knee more accurately 
reflect the criteria for a severer disability.  

The VA examiner of August 2005 found range of motion from 0 
to 90 degrees in the left knee, and no change in range of 
motion on repetitive motion.  In October 2005, a VA examiner 
found no change in range of motion with repetitive motion and 
that range of motion was nonpainful, and that there was no 
change in joint function with flare-ups or repetitive motion.

Under Diagnostic Code 5260, a 10 percent evaluation is 
assigned for leg flexion limited to 45 degrees, a 20 percent 
evaluation is assigned for leg flexion limited to 30 degrees, 
a 10 percent evaluation is assigned for leg extension limited 
to 10 degrees and a 20 percent evaluation is assigned for leg 
extension limited to 15 degrees.  However, as the veteran has 
normal extension and has extension beyond the limits for even 
a 10 percent evaluation, and his service-connected left knee 
arthritis is not manifested by flexion limited to 30 degrees; 
nor extension limited to 15 degrees, a 20 percent evaluation 
is not warranted.

As previously indicated, pursuant to the decision reached in 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007), the Board has considered whether a staged rating is 
appropriate.  However, the veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2007).  In this case, 
there is no evidence that the veteran's service-connected 
knee disability has resulted either in frequent 
hospitalizations.  

For these reasons, the Board finds that the criteria for a 
disability rating in excess of 10 percent for service 
connected left knee arthritis have not been met and the claim 
for an increased rating must be denied.  Because the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 55 
(1990).


ORDER

An initial disability rating of 10 percent for left ankle 
disability is granted for the entire period of the claim, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial disability rating of 10 percent for right ankle 
disability is granted for the entire period of the claim, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Initial evaluations greater than 10 percent for left and 
right ankle disabilities are denied.

A disability rating in excess of 10 percent for service-
connected left knee postoperative residuals, arthrotomy is 
denied.

A disability rating in excess of 10 percent for service-
connected for left knee arthritis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


